Lee, J. The facts in this case relating to the manner of its appeal and its present status in this court are substantially the same as those'in the case of Territory v. Davis (the opinion in which is filed at the same time with this). For the reasons stated in that opinion, and on the state of facts set forth therein, they coinciding exactly with the situation of this cause, we can find no error in the record, and the judgment of the court below must be affirmed. O’Bbien, C. J., and Fbeeman, J., concur.